DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims
	Claims 105-126 are pending in the application.  Claims 1-104 are cancelled.
Priority
	This application is a continuation of U.S. Patent Application No. 16/440,350, filed June 13, 2019; which is a continuation of U.S. Patent Application No. 15/875,678, filed January 19, 2018, which is a continuation of U.S. Patent Application No. 15/486,256, filed April 12, 2017; which is a division of U.S. Patent Application No. 14/977,508 filed December 21, 2015; which is a continuation of PCT/US2014/043423, filed June 20, 2014; which claims priority from U.S. Provisional Patent Application No. 61/837,841, filed June 21, 2013.
Terminal Disclaimer
The terminal disclaimer filed on 03/28/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent Nos. 10,363,257, 10,010,556 and 9,663,520, has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the claimed compounds and methods of treatment are novel and unobvious over the prior art.  Closest prior art is found in Hay (Medicinal Chemical Communications 2013 4:140-144; published 13 Aug 2012; cited by Applicants).  Hay describes BET bromodomain inhibitors (p. 142 Scheme 5 23b, 30b-34b), including the following compounds: 
			
    PNG
    media_image1.png
    180
    259
    media_image1.png
    Greyscale

where R1 is 4-Cl, 3,4-Cl, or 4-OH, and R2 is H.  The instantly claimed compounds of formulae IIc’’’, the instantly claimed individual compounds of claim 111, comprise a benzimidazol-2-one ring further comprising a 4-amino group, while the prior art compounds instead do not comprise a benzimidazole-2-one ring or a 4-amino group on said ring.  The associated methods of treatment (claims 114-126) are similarly novel and unobvious, as all the recited compounds reside in one of the above novel and unobvious chemical genera.  A person of ordinary skill in the art at the time the application was effectively filed would not find the claimed invention obvious in view of the cited prior art or its combination with any other prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 105-126, renumbered 1-22 in the final claims, are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M. MAURO whose telephone number is (571)272-6070. The examiner can normally be reached 6:30-3:30 Pacific Time M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOHN M MAURO/Primary Examiner, Art Unit 1625